56Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 1/11/2022.
•	 Claims 1-7, 9-17, 19-22 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-7, 9-17, 19-22 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• actuating the movement of a movable platform on which the vehicle is placed, based on the detected at least one of speed and direction of movement of the vehicle, wherein:
the direction of movement of the vehicle includes linear and angular direction movement of the vehicle,
the linear direction movement is one of forward and reverse direction movement, and
the angular direction movement includes one of uphill, downhill, and tilted direction movement.
Claim 10

the movable platform includes a base platform and a plurality of flexible legs couple to the base platform, and
the base platform and the plurality of flexible legs are capable of moving in accordance with a detected at least one of speed and direction of movement of the vehicle.
Claim 19
• actuating the movement of a movable platform on which the vehicle is placed, based on the detected at least one of speed and direction of movement of the vehicle, wherein:
the direction of movement of the vehicle includes linear and angular direction movement of the vehicle,
the linear direction movement is one of forward and reverse direction movement, and
the angular direction movement includes one of uphill, downhill, and tilted direction movement.

	The closest prior art of record - Ditty et al. (Pub. No.: US 2019/0258251 A1) discloses end-to-end platform with a flexible architecture, including an architecture for autonomous vehicles that leverages computer vision and known ADAS techniques, providing diversity and redundancy, and meeting functional safety standards. 
Another relevant prior art of record - Davis et al. (Aerospace Vehicle Motion Emulation Using Omnidirectional Mobile Platform, AIA A, 2007, pp 1-12) attempt to highlight relative motion emulator for aerospace vehicles using omni-directional mobile bases which provide large 3 degree-of-freedom motion, while Stewart platforms mounted atop these bases allow superposition of limited 6 degree-of-freedom motion. 
Yet, another relevant prior art of record - Xu et al. (PaTAVTT: A Hardware-in-the-Loop Scaled Platform for Testing Autonomous Vehicle Trajectory Tracking, 2017, Hindawi Journal of Advanced Transportation, pp 1-12) conceptually presents a hardware-in-the-loop (HIL) scaled platform which consists of scaled autonomous vehicle, scaled roadway, monitoring center, transmission device, positioning device, and computers.
Negrut et al. (Autonomous Vehicles in the Cyberspace: Accelerating Testing via Computer Simulation, 2018, Society of Automotive Engineers, Inc, pp 1-15) propose an approach wherein an open-source software infrastructure is used for testing the behavior of autonomous vehicles through computer simulation.
Monda et al. (Hardware Simulation of Relative Navigation using Visual Sensor Information, 2005, AIA A, pp 1-14) discloses a test bed setup where unmanned ground vehicles are used to simulate the physical motion of aerospace vehicles, and provide the attached sensor packages with realistic relative motion in both indoor and outdoor environments.
 Levinson et al.  (Pub. No.: US 2017 /0132334 A1) teaches a method and apparatus to simulate navigation of autonomous vehicles in various simulated environments.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 10 and 19.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-7, 9-17, 19-22 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146